Case: 14-3200      Document: 11      Page: 1     Filed: 10/30/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   DANIEL THIBEAULT,
                        Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3200
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-13-0646-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The United States Postal Service (“USPS”) moves to
 reform the official caption to name the Merit Systems
 Protection Board (“Board”) as the respondent, and for an
 extension of time for the Board to file its response brief 21
 days from the date of disposition of this motion.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 14-3200         Document: 11    Page: 2     Filed: 10/30/2014



 2                                   THIBEAULT   v. MSPB



 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Thibeault’s petition for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
      (2) The motion for an extension of time to file the re-
 sponse brief is granted to the extent that the Board
 should calculate the due date for its brief from the date of
 filing of this order.
                                        FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court


 s21